3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document       1 Filed  Mailers - Google Docs
                                                                       03/25/19        Page 1 of 43


                    RAJ V. ABHYANKER, SBN 233284
                    Email: raj@legalforcelaw.com
                    WENSHENG MA, SBN 299961
                    Email: vincent@legalforcelaw.com

                    LEGALFORCE RAPC WORLDWIDE, P.C.
                    1580 W. El Camino Real, Suite 10
                    Mountain View, CA 94040
                    Telephone: (650) 965-8731
                    Facsimile: (650) 989-2131

                    Attorneys for Plaintiff,
                    LegalForce RAPC Worldwide, P.C.

                                                    UNITED STATES DISTRICT COURT
                                                   NORTHERN DISTRICT OF CALIFORNIA
                                                             SAN JOSE DIVISION

                     LEGALFORCE RAPC WORLDWIDE,                             Case No. 19-1538
                     P.C.;
                                                                            COMPLAINT FOR:
                                      Plaintiff,                            1. LANHAM ACT, 15 U.S.C. § 1125(a);
                                                                            2. CALIFORNIA FALSE &
                             v.                                                MISLEADING ADVERTISING;
                                                                            3. CALIFORNIA UNFAIR
                     ITP SERVICE; WTP; ITR REGISTER;                           COMPETITION; AND
                     GLOTRADE S.R.O.; WTMR LLC;                             4. INTENTIONAL INTERFERENCE
                     PATENT & TRADEMARK RESOURCE                               WITH PROSPECTIVE ECONOMIC
                     CENTER LLC, TRADEMARK                                     ADVANTAGE.
                     RENEWAL SERVICE, PATENT &
                     TRADEMARK OFFICE LLC, PATENT &                             JURY TRIAL DEMANDED
                     TRADEMARK BUREAU, U.S.
                     TRADEMARK COMPLIANCE OFFICE,
                     USTM CORPORATION; USA BOX, INC.;
                     SIGLO-21, INC.; U.S. GLOBAL MAIL,
                     INC.; SERVCORP WASHINGTON LLC;
                     PREMIER OFFICE CENTERS, LLC;
                     REGUS MANAGEMENT GROUP LLC;
                     LAWYERS’ CHOICE SUITES, INC.; AND
                     STAT OFFICE SOLUTIONS, and
                     DOES 1-1000;

                                      Defendants.



                                                                  1
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                 1/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document       1 Filed  Mailers - Google Docs
                                                                       03/25/19        Page 2 of 43




                         1. LegalForce RAPC Worldwide, P.C. (“RAPC” or “Plaintiff”) alleges as follows
                    against the above captioned defendants including ITP Service (“ITP”), WTP, ITR Register
                    (“ITR”), GLOTRADE s.r.o. (“GLOTRADE”), WTMR, LLC (“WTMR”), Patent &
                    Trademark Resource Center LLC (“PTRC”), Trademark Renewal Service (“TRS”), Patent
                    & Trademark Office LLC (“PTO”), Patent & Trademark Bureau (“PTB”), U.S. Trademark
                    Compliance Office (“USTCO”), USTM Corporation (“USTM”) (collectively “Mailer
                    Defendants”), and USA Box, Inc. (“USA Box”), Siglo-21, Inc., U.S. Global Mail, Inc.
                    (“U.S. Global Mail”), Servcorp Washington LLC (also known as Servcorp US Holdings
                    Inc.), Premier Office Centers LLC, Regus Management Group, LLC; Lawyers’ Choice
                    Suites, Inc., and The Stat Organization, (“Logistics Enablers”) (collectively with Mailer
                    Defendants as “Defendants”) upon actual knowledge with respect to themselves and their
                    own acts, and upon information and belief as to all other matters.
                                                               INTRODUCTION
                    Proliferating Trademark Scams
                         2. There is a troubling trend growing in the shadows of the trademark world.
                    Unscrupulous profiteers are setting up a revolving door of official-U.S. government
                    sounding entities to prey on the fears of individual and small business trademark applicants
                    before the United States Patent & Trademark Office (USPTO). These shadow scammers use
                    publicly available trademark filer information to send targeted “solicitations” to the
                    trademark applicants. The “solicitations” are constructed to make the trademark applicant
                    believe that an official U.S. government agency or the USPTO itself is sending a letter to
                    them, raising fear among the unsuspecting public that they must pay large amounts of
                    money or forfeit trademark rights. To attempt covering tracks and evading liability, small
                    typeface print often appears to disclaim what is obsensibly represented in the larger text and
                    thematically throughout the postal mailer.              Contact information of these companies is
                    dubious at best. New names, new addresses, and new postal boxes are a common practice
                    by these entities to make it more difficult to identify them. Most of these mailers and the


                                                                  2
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                       2/43
3/25/2019                                     Complaint - Fraudulent
                          Case 5:19-cv-01538 Document       1 Filed  Mailers - Google Docs
                                                                        03/25/19        Page 3 of 43


                    purported services they advertise to provide result in no value to trademark owners.
                          3. Most of these predatory entities’ tentacles appear to originate, or be strongly tied to,
                    countries outside the United States (most frequently from eastern Europe), but they work
                    with enablers in the United States to set up domestic addresses and put on the appearance of
                    legitimacy in order to further cloak their scheme.
                          4. Several trademark organizations have tried to raise awareness and warn others
                    about these harmful unsolicited offers for trademark services.
                          5. The International Trademark Association (“INTA”), a global association of
                    intellectual property owners and professionals, warns of these unsolicited offers that cull
                    public records for trademark owners’ information and then send an official looking form for
                    payment to “publish” or “register” the trademark, but the offered services are often
                    “unnecessary or duplicate the services provided by the government office.” See
                    http://www.inta.org/TrademarkBasics/FactSheets/Pages/UnsolicitedOffersUS.aspx.                 A
                    printout of this warning is attached as Exhibit 1.
                          6. INTA describes the scam as follows:
                            This is how the trick works. Armed with your trademark, name, and address
                            and similar information for thousands of other trademark owners, these
                            companies mass-mail or email an official-looking form requesting the
                            payment of fees (usually an odd amount, such as $587.00) to “publish” or
                            “register” your trademark. The services they offer often are unnecessary or
                            duplicate the services provided by the government trademark office. In other
                            situations, the mailing may offer what might otherwise be a legitimate service
                            (e.g., a trademark watch service), but under false pretenses (e.g., by using a
                            name, such as “USTPA,” that sounds like an official government agency).
                    Id.
                          7. Similarly, the United States Patent and Trademark Office (“USPTO”) published a list
                    and examples of these solicitations with a warning that “[s]ome trademark applicants and
                    registrants have paid fees to private companies, mistakenly thinking they were paying fees
                    required by the USPTO. We do not endorse any of these private companies and you are not
                    required to use them.”
                            See https://www.uspto.gov/trademarks-getting-started/caution-misleading-notices.


                                                                  3
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                       3/43
3/25/2019                                     Complaint - Fraudulent
                          Case 5:19-cv-01538 Document       1 Filed  Mailers - Google Docs
                                                                        03/25/19        Page 4 of 43


                          8. A printout of USPTO’s warning is attached as Exhibit 2 (including highlights of
                    various entities named or mentioned in this complaint).
                          9. The USPTO further notes that since it is not an enforcement agency, it cannot
                    legally stop these companies sending out the deceptive unsolicited offers and can only
                    attempt to raise awareness of the deceptive conduct. See id. Specifically, the USPTO
                    asks     those    who     have    paid     money      to   companies       to send an email to
                    TrademarkAssistanceCenter@uspto.gov, which in effect appears to do nothing but
                    document the practice on the USPTO’s website.
                          10. In order to raise awareness and attempt to address the issue, the USPTO held a
                    “Roundtable on Fraudulent Solicitations to Trademark Owners” on July 26, 2017. In the
                    transcript of that event, available on USPTO’s website, the USPTO Commissioner for
                    Trademarks, Mary Denison, remarked as follows:
                            Fraudulent solicitations may come in several different forms. They might
                            come in a renewal scam format, they might come in a useless database scam,
                            they might be a monitoring scam, or they might be something related to
                            customs and border protection recordation. So, there are a lot of variations on
                            this, but the one thing that we do know is that they keep coming.
                    See
                    https://www.uspto.gov/sites/default/files/documents/Transcript_FraudulentSolicitations.pdf
                    at 5:10-17. A printout of the relevant excerpt of the transcript is attached as Exhibit 3. The
                    Mailer Defendants’ actions described below fall into all of these categories.
                          11. Internationally, the European Union Intellectual Property Office (“EUIPO”), notes
                    that “[u]sers are receiving an increasing amount of unsolicited mail from companies
                    requesting payment for trade mark and design services such as publication, registration or
                    entry in business directories.” The EUIPO provides a searchable database of examples of
                    these unsolicited offers to help people “avoid misleading payment requests.”                 See
                    https://euipo.europa.eu/ohimportal/en/misleading-invoices. A copy of the EUIPO warning is
                    attached as Exhibit 4 (including entities named or mentioned in this complaint).
                          12. Additionally, the World Intellectual Property Organization (“WIPO”), a United
                    Nations agency that encourages nations to cooperate on protecting intellectual property, also

                                                                  4
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                      4/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document       1 Filed  Mailers - Google Docs
                                                                       03/25/19        Page 5 of 43


                    has a warning regarding the unsolicited offers, listing examples, and giving advice on
                    “mitigating this unscrupulous practice.”
                         13. See https://www.wipo.int/pct/en/warning/pct_warning.html. A printout of WIPO’s
                    warning is attached as Exhibit 5 (including highlights of various entities named or
                    mentioned in this complaint).
                         14. In the past year alone, after RAPC decided to take the added step to further protect
                    its clients by listing it own address as care of (c/o) owner address, RAPC has received about
                    3,000 of these deceptive unsolicited offers addressed to Plaintiffs or to RAPC’s clients, and
                    RAPC continues to receive dozens every week.
                         15. The deceptive mailers demand payments ranging from $495 (USTM) to $2,890 (Glo
                    Trade). Often these mailers are sent to U.S. customers from European entities that clearly
                    provide no service to assist U.S. customers with protecting their U.S. trademarks. RAPC
                    received several of these mailings from entities such as TMP Register in Poland; Trademark
                    Edition in Hungary, Malta, or Curacao (depending on which mailer and postmark is received
                    that day); and multiple confusingly similar entities out of the Czech Republic—IPTR s.r.o.,
                    IPTA s.r.o., and WPTR s.r.o. See Exhibit 36 (showing copies of these mailers and envelopes
                    that have been redacted for client privacy).
                         16. These entities are listed on multiple websites with warnings about the scams that
                    these entities are running through these misleading mailers. See Exhibit 2 for USPTO’s
                    warning listing specific entities, Exhibit 4 showing a small sample of entities listed by the
                    EUIPO, and Exhibit 5 for a list from the WIPO (including highlights of various entities
                    named or mentioned in this complaint); see also Exhibit 37 showing a warning from the
                    German Patent and Trade Mark Office (DPMA) and other articles that specifically reference
                    several of the entities from this complaint (relevant entity names are highlighted). Many of
                    these entities appear to be related and change their names often in order to continue the
                    scams by trying to prevent U.S. consumers from easily locating the negative articles and
                    reviews on the internet.
                         17. RAPC’s clients regularly reach out to RAPC about the deceptive unsolicited offers


                                                                  5
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                   5/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document       1 Filed  Mailers - Google Docs
                                                                       03/25/19        Page 6 of 43


                    because they are confused as to whether the notices originate from RAPC, a legitimate U.S.
                    online advertiser/law firm, or from the U.S. government and worry that by not paying the
                    fee their trademark is at risk. The fraudulent solicitations have also been directed by email
                    and attempt to confuse the sender into thinking it is originating from the government or a
                    legitimate company. A printout of one such email, redacted for privacy and confidentiality,
                    is attached as Exhibit 35. A percentage of RAPC’s clients have and are likely to continue
                    acting on such notices resulting in harm to trust in the legal profession as a whole, with
                    RAPC, the legal framework of the United States of America, and with the USPTO generally.
                                                                 THE PARTIES
                    Plaintiff
                         18. RAPC is a California professional corporation with a principal place of business at
                    1580 W. El Camino Real, Suite 10, Mountain View, CA 94040, and a law office located at
                    446 E. Southern Ave., Tempe, AZ 85282.
                    Defendants
                         19. Upon information and belief, ITP is a business entity of unknown form, with an
                    address at 8345 NW 66 ST #2000, Miami, FL 33166-7896, doing business in Florida,
                    California, and elsewhere in the United States.
                         20. Upon information and belief, WTP is a business entity of unknown form, with an
                    address at 8345 NW 66 ST #2000, Miami, FL 33166-7896, doing business in Florida,
                    California, and elsewhere in the United States.
                         21. Upon information and belief, ITR is a business entity of unknown form, with an
                    address at 8345 NW 66 ST #2000, Miami, FL 33166-7896, doing business in Florida,
                    California, and elsewhere in the United States.
                         22. Upon information and belief, GLOTRADE is a business entity of unknown form
                    with an address at 1321 Upland Drive, Suite 8441, Houston, TX 77043-4718, doing
                    business in Texas, California, and elsewhere in the United States.
                         23. Upon information and belief, WTMR is a limited liability company with an address
                    at 1717 Pennsylvania Ave NW, Ste 1025, Washington, DC 20006, doing business in


                                                                  6
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                   6/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document       1 Filed  Mailers - Google Docs
                                                                       03/25/19        Page 7 of 43


                    Washington, D.C., California, and elsewhere in the United States.
                         24. Upon information and belief, PTRC is a limited liability company with an address at
                    17200 153rd Ave SE, Yelm, WA 98597, with Oleg Popko as the sole member/manager, and
                    doing business in Washington, California and elsewhere in the United States.
                         25. Upon information and belief, TRS is a suspended California corporation with a
                    principal place of business at 8380 Miramar Mall Suite 232, San Diego, California 92121,
                    an address at 910 17th St. NW 8th Floor, Washington, DC 20006, doing business in
                    Washington, D.C., California, and elsewhere in the United States.
                         26. Upon information and belief TRS is also known under several alternate names,
                    including Corporate Compliance Center, United States Patent Renewal Services, Fictitious
                    Business Name Renewal Service, Renewal Services, Inc., and Compliance Filings, Inc.
                         27. Upon information and belief, PTO is a limited liability company with an address at
                    299 Park Avenue, 6th Floor, New York, NY 10171, doing business in New York, New
                    Jersey, California and elsewhere in the United States.
                         28. Upon information and belief, PTB is a business entity of unknown form, with an
                    address at 1500 Market Street, 12th Floor, East Tower, Philadelphia, PA 19102, doing
                    business in New York, Pennsylvania, California, and elsewhere in the United States.
                         29. Upon information and belief, USTCO is a Delaware corporation with an address at
                    1201 N. Orange St. Suite 7459, Wilmington, DE 19801, doing business in Delaware,
                    California, and elsewhere in the United States.
                         30. Upon information and belief, USTM is an Idaho corporation with an address of PO
                    BOX 51688, Idaho Falls, Idaho 83405-1688, Directors, Ernesto Melo and John (Jack)
                    Briggs, doing business in Idaho, California, and elsewhere in the United States.
                         31. Upon information and belief, USA Box is a Florida corporation with a principal
                    place of business at 84345 NW 66 ST, Miami, Florida 33166.
                         32. Upon information and belief, Siglo-21, Inc. is a New York corporation with a
                    principal place of business at 244 Madison Ave, New York, NY 10016.
                         33. Upon information and belief, U.S. Global Mail is a Texas corporation with a


                                                                  7
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                  7/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document       1 Filed  Mailers - Google Docs
                                                                       03/25/19        Page 8 of 43


                    principal place of business at 1321 Upland Drive, Houston, TX 77043.
                         34. Upon information and belief, Servcorp Washington LLC (also known as Servcorp
                    US Holdings, Inc.) is a Delaware limited liability company with a place of business at 1717
                    Pennsylvania Ave NW, Ste 1025, Washington, D.C. 20006.
                         35. Upon information and belief, Regus Management Group LLC is a Texas limited
                    liability company with places of business at 299 Park Avenue, 6th Floor, New York, New
                    York, 10171 101 Hudson Street, Suite 2100, Jersey City, New Jersey 07302, and 1500
                    Market Street, 12th Floor, East Tower, Philadelphia, Philadelphia 19102.
                         36. Upon information and belief, Lawyers’ Choice Suites, Inc. is a Washington, D.C.,
                    corporation with a principal place of business at 910 17th Street NW #800, Washington, DC
                    20002.
                         37. Upon information and belief, Stat Office Solutions (also known as Stat International,
                    a division of the Stat Organization) is a Delaware company with a principal place of
                    business at 1201 N. Orange Street, Suite 700, Wilmington, Delaware 19801.
                                                       JURISDICTION AND VENUE
                         38. This Court has subject matter jurisdiction under federal question jurisdiction (28
                    U.S.C. § 1331) because the Mailer Defendants violated the Lanham Act and USA Box
                    knowingly aided and abetted those violations, which is ongoing. This court has
                    supplemental jurisdiction over the California FAL and UCL claims under 28 U.S.C. § 1367
                    because the state law claim arises from the same nucleus of operative facts as the Lanham
                    Act claim.
                         39. This Court has general personal jurisdiction over TRS because it is a California
                    corporation. This Court has specific personal jurisdiction over the Defendants because each
                    has minimum contacts with California. Each Mailer Defendant has purposefully directed its
                    unsolicited offers to consumers in California and USA Box has directly enabled ITP, WTP,
                    and ITR’s offers sent to consumers in California. USA Box also purposefully directs its
                    website to consumers in California to provide a mailbox and forwarding service in Florida.
                    These activities are intentional acts expressly aimed at California consumers and are likely


                                                                  8
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                    8/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document       1 Filed  Mailers - Google Docs
                                                                       03/25/19        Page 9 of 43


                    to cause harm in California. Plaintiff’s claims arose out of these activities and exercising
                    jurisdiction over Defendant would not be unreasonable.
                         40. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391.
                                                  FACTS COMMON TO ALL CLAIMS
                    Plaintiff’s Business
                         41. RAPC has clients for intellectual property services in all 50 states and more than 300
                    cities and towns across America. RAPC offers services including trademark preparation and
                    prosecution, patent preparation and prosecution, copyright registration and counseling,
                    international trademark and patent filings, and corporate formation and stock and equity
                    structuring, etc.
                         42. RAPC’s clients include individuals and small, midsize, and large businesses and
                    organizations. RAPC’s trademark attorneys are qualified to practice before the United
                    States Patent and Trademark Office (“USPTO”). Among other services, RAPC specializes
                    in assisting its clients with obtaining and maintaining trademark and patent protection for
                    their intellectual property rights.
                    Defendants’ Activities
                         43. Upon information and belief, the Mailer Defendants choose company names meant
                    to appear as “official” as possible to elicit payments from the public for unnecessary
                    services that duplicate what the USPTO and other government agencies do without charge.
                    This includes using website addresses with the top level domains of “.org”, “.us”, and
                    “.world” as part of the address to further cloak the private companies with the false
                    appearance of an official governmental entity.
                         44. An appearance of being an official agency is furthered by using names that sound
                    similar to official international and U.S. agencies like WIPO or EUIPO and the United
                    States Patent and Trademark Office. The Mailer Defendants in this case use this same trick:
                    ITP, WTP, ITR, WTMR (also marketed as World Trademark Register), ITR, GLOTRADE
                    (also marketed as Global Trademarks Protection), Patent & Trademark Resource Center,
                    Patent & Trademark Office, Patent & Trademark Bureau, U.S. Trademark Compliance


                                                                  9
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                     9/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 10 of 43


                    Office, USTM Corporation (also marketed as U.S. Trademark Trademark Assistance and
                    USTM Information Services), Trademark Renewal Service, etc.1
                         45. Upon information and belief, the Mailer Defendants also manipulate their mailing
                    addresses to further the illusion of an official agency. This includes using a U.S. address
                    rather than a foreign address or not listing the city in the address.
                            A.       ITP, WTP, and ITR
                         46. ITP     lists     on   its    unsolicited    offers    an    Internet   website   address   of
                    www.itp-service.com. A printout of the website homepage is attached as Exhibit 6.
                         47. WTP       lists   on    its    unsolicited    offers   an    Internet   website   address   of
                    www.wtp-register.com. A printout of the website homepage is attached as Exhibit 7.
                         48. ITR     lists     on   its    unsolicited    offers    an    Internet   website   address   of
                    www.itr-service.com. A printout of the website homepage is attached as Exhibit 8.
                         49. ITP, WTP, and ITR all list foreign addresses on their websites—Croatia for ITP, and
                    Poland for WTP and ITR; however, all provide the same Miami, Florida address in the
                    unsolicited offers for where to send the checks—8345 NW 66 ST #2000, Miami, FL
                    33166-7896. In fact, ITP and WTP do not reference any other country or foreign address
                    anywhere in the unsolicited offers. Examples of the ITP, WTP, and ITR unsolicited offers,
                    redacted for client privacy, are attached as Exhibits 9, 10, and 11, respectively.
                         50. ITP, WTP, and ITR all use unsolicited offers that appear very similar. The unsolicited
                    offers include some kind of reference number, an application date, and application number
                    and a picture of the trademark. The application number is really just the serial number of the
                    underlying trademark application to the USPTO. The bottom of the unsolicited offers lists a
                    filing fee, additional tax, and a total filing fee, with a prominent box directing recipients to
                    pay by check and where to send the check. ITR also includes directions on how to pay by
                    wire transfer.

                    1
                      Other cases have been brought in the Southern District of New York against similar
                    companies that resulted in consent judgments. See Leason Ellis LLP v. USA Trademark
                    Enterprises, Inc. et. al. (No. 12-cv-00620-ER); Leason Ellis LLP v. Patent & Trademark
                    Agency LLC (No. 13-CV-2880-VB); Leason Ellis LLP v. Patent & Trademark Association,
                    Inc. (No. 17-cv-05185-KMK).
                                                                  10
                                                            COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                             10/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 11 of 43


                         51. The very bottom of the unsolicited offers describes in smaller, denser print that the
                    recipient is purchasing the registration of the trademark in ITP, WTP, or ITR’s private
                    database. They charge between $1,340 to $1,380 for this service that, upon information and
                    belief, has no real value. No where on the unsolicited offers does it mention that trademark
                    applications are a matter of public record that can be searched and checked online or that
                    when a trademark application is approved by the USPTO, it is published in the USPTO’s
                    public Official Gazette.
                         52. The EUIPO includes examples of unsolicited offers by ITP, WTP, and ITR in its
                    warning to consumers. See https://euipo.europa.eu/ohimportal/en/misleading-invoices. The
                    USPTO also includes an example of ITR’s unsolicited offer in its warning to consumers. See
                    https://www.uspto.gov/trademarks-getting-started/caution-misleading-notices.
                         53. ITP and ITR state on their website “About Us” pages that the private database on
                    each of their websites “includes only registered trademarks either in the form of a word or a
                    logo/ an image/ a design;” however, both databases include brands that are NOT registered
                    trademarks. Printouts of the website About Us pages are attached as Exhibits 33 and 34.
                         54. The WTP website states on its homepage, “Hence, There Is The WTP Database,
                    Which Upon fee, Enables Users The Detailed Access To The Registered Patents And
                    Trademarks List;” however, upon information and belief, the WTP database only includes
                    one entry as of February 5, 2019 and it is not a registered trademark. The site promises users
                    entry into the database of registered trademarks and patents upon paying the fee, but WTP
                    does nothing to ensure the entries are registered or existing in any way.
                         55. The ITP, ITR, and WTP databases provide no value to consumers. There is no way
                    to tell if any marks are registered or in what country or jurisdiction they are registered. The
                    databases include applications that are only pending at the USPTO and attempts to convey
                    that they have already been approved and are registered trademarks.
                         56. In their unsolicited offers, ITP, ITR, and WTP all included in small print at the
                    bottom, that “the publication of the public registration of your trademark is the basis of our
                    offer,” which conveys a very specific legal meaning to recipients who are concerned about


                                                                 11
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                     11/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 12 of 43


                    protecting their trademark by either registering or publishing the registration of the
                    trademarks. Neither is true for ITP, ITR, or WTP.
                         57. The marketing and sale of services by ITP, WTP, and ITR through the unsolicited
                    offers and their websites are false and create false and misleading appearances of
                    equivalence with the legitimate legal services provided by trademark practitioners, such as
                    Plaintiff RAPC.
                         58. RAPC has received a total of over 1,100 unsolicited offers from ITP, WTP, and ITR
                    in the past year, directed to both RAPC’s clients and employees of the firm.
                            B.       WTMR
                         59. WTMR lists on its unsolicited offers an Internet website address of www.wtmr.org.
                    A printout of the website homepage is attached as Exhibit 12. A copy of one of WTMR’s
                    unsolicited offers, redacted for client privacy, is attached as Exhibit 13.
                         60. The USPTO includes an example of WTMR’s unsolicited offer on its website as a
                    warning to consumers. See https://www.uspto.gov/trademarks-getting-started/caution-
                    misleading-notices.
                         61. WTMR’s unsolicited offers only reference a Washington, D.C. address. Its website
                    also only references the Washington D.C. address; however, the IP address for its domain
                    name, www.wtmr.org, is located in Hungary. Furthermore, to increase the appearance of
                    legitimacy and authenticity, WTMR uses the top level domain .org for its website, rather
                    than the typical commercial domain of .com.
                         62. WTMR also directs recipients to address the check to WTMR, LLC; however, it is
                    not discernable whether WTMR registered as a limited liability company in Washington
                    D.C.
                         63. The address provided by WTMR (1717 Pennsylvania Avenue NW, Ste 1025,
                    Washington, DC 20006) is a virtual office rented from Servcorp. Upon information and
                    belief, WTMR is not operated out of Washington D.C. and only uses that address for an
                    appearance of legitimacy and authenticity while operating the entity from outside of the
                    U.S., likely Hungary or some other location in Europe.


                                                                 12
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                 12/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 13 of 43


                         64. WTMR’s unsolicited offers include a picture of the recipient’s trademark image at
                    the top, and immediately below, in the middle of the page, it states in large, bold print
                    “YOUR ACCOUNT INFORMATION” and “REGISTRATION FEE.”
                         65. WTMR directs recipients to pay $980 as a registration fee, with the overall format of
                    the unsolicited offer constructed to appear as an invoice, including a due date, and telling
                    recipients that “WE MUST RECEIVE PAYMENT BY THE DUE DATE.”
                         66. In smaller type WTMR’s unsolicited offer mentions that by sending a check the
                    recipient will have his or her trademark listed in WTMR’s publication, but nowhere does it
                    mention that trademark applications are a matter of public record that can be searched and
                    checked online or that when a trademark application is approved by the USPTO, it is
                    published in the USPTO’s public Official Gazette.
                         67. The WTMR unsolicited offers state in small print that website references “register”
                    or “registration” of customer’s marks throughout the website, stating to customers that by
                    purchasing their services, the customer’s mark(s) will be registered and protected.
                         68. Upon information and belief the format of the unsolicited offer is deliberately
                    constructed to deceive recipients into thinking the unsolicited offer is a bill so the recipient
                    will send a check as a payment for something they think is already owed to protect a
                    trademark.
                         69. Indeed, the appearance created is that the recipient’s trademark is at risk if he or she
                    does not pay the $980 registration fee. Immediately prior to stating that payment results in
                    listing the trademark information in the World Trademark Register, the offer reads as
                    follows: “The law considers a trademark to be a form of property. Your trademark is an
                    important component of your successful business marketing strategy. Protecting your
                    trademark for confusing similar names is your responsibility. The above mentioned data
                    represents a sample of your trademark registration . . . .”
                         70. The WTMR website also states that WTMR’s publication is an annually produced
                    catalog of registered trademarks; however, upon information and belief, WTMR does not
                    produce the catalog annually and it is not a catalog of registered trademarks.


                                                                 13
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                       13/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 14 of 43


                         71. The marketing and sale of services by WTMR through the unsolicited offers and its
                    website is false and creates a false and misleading appearance of equivalence with the
                    legitimate legal services provided by trademark practitioners, such as Plaintiff RAPC.
                         72. The false promise of an annually produced catalog of only registered trademarks is
                    also false.
                         73. RAPC has received over 40 unsolicited offers from WTMR in the past year, directed
                    to both RAPC’s clients and to individuals employed by RAPC.
                            C.       GLOTRADE
                         74. GLOTRADE lists on its unsolicited offers an Internet website address of
                    www.glotrade.world. A printout of the website homepage is attached as Exhibit 14. A copy
                    of one of GLOTRADE’s unsolicited offers, redacted for client privacy, is attached as
                    Exhibit 15.
                         75. The USPTO also includes an example of GLOTRADE’s unsolicited offer on its
                    website as a warning to consumers.
                         76. See https://www.uspto.gov/trademarks-getting-started/caution- misleading-notices.
                         77. The website, www.glotrade.world, uses the top level domain of .world rather than
                    the typical commercial domain of .com to advance the illusion that it is an official
                    government entity or closely affiliated with one.
                         78. The unsolicited offer, directs recipients to send a check for payment to an address in
                    Houston, Texas and another version directs payment to an address in New York City;
                    however, upon information and belief, GLOTRADE is operating out of Czech Republic.
                         79. Both domestic addresses provided by GLOTRADE are for mail forwarding services.
                    The New York address (244 Madison Ave, New York, NY 10016) is for a UPS location that
                    states at “[t]he UPS Store Madison Ave, you'll get a real street address, package acceptance
                    from all carriers and quick and easy access to your mail and deliveries.” The mailbox
                    service includes holding and forwarding mail.
                         80. Similarly, the Houston address (1321 Upland Drive, Suite 8441, Houston, TX
                    77043-4718) is the address of US Global Mail, a service used to provide a U.S. street


                                                                 14
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                     14/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 15 of 43


                    address to customers and allow them to receive mail at a U.S. address that can then be
                    forwarded internationally.
                         81. Upon information and belief, GLOTRADE uses these domestic mailbox addresses to
                    appear as though they have a physical location in the U.S. that is not a post office box and to
                    hold and forward all U.S. mail to an international location. By doing so, GLOTRADE
                    masks its true identity from people sending the checks and attempts to retain its anonymity
                    and appearance of an official entity critical to protecting intellectual property rights.
                         82. Although the website is only available in English or Spanish, it states in the terms of
                    service that the registered office of the company is in Brno, Czech Republic. A printout of
                    the website terms of service is attached as Exhibit 16.
                         83. On the unsolicited offers, GLOTRADE includes a title of “Global Trademarks
                    Protection” directly under its name to again project an appearance as an official entity that
                    provides a critical service to protect intellectual property rights.
                         84. GLOTRADE also designed its mailer to look like an invoice. It includes information
                    about the recipient’s trademark registration number, lists some kind of “GLOTRADE
                    USERNAME” and direct recipients to reference the username and send a check to a U.S.
                    address, that despite its appearance is not a physical address, but an address to have the
                    check redirected to an international location.
                         85. The GLOTRADE unsolicited offers provide an astonishing total due of $2,890, and
                    directs recipients to detach the stub of and mail in with the check. The service that
                    GLOTRADE actually provides for this amount is another publishing of the public
                    registration; however GLOTRADE also includes one year of sending reports to the payor of
                    other newly published trademark applications, informing the payor that he or she can comb
                    through the reports to find any potentially conflicting brands himself or herself.
                         86. Nowhere does GLOTRADE’s unsolicited offer mention that trademark applications
                    are a matter of public record that can be searched and checked online or that when a
                    trademark application is approved by the USPTO, it is published in the USPTO’s public
                    Official Gazette.


                                                                 15
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                      15/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 16 of 43


                         87. Instead the appearance created by the unsolicited offer is that a trademark owner
                    needs GLOTRADE’s services to protect the trademark rights.
                         88. Furthermore, in the unsolicited offer, in the only place describing the service being
                    sold, GLOTRADE states that “WE OFFER OUR SIMILARITY SERVICE THAT
                    PROTECTS YOUR TRADEMARK FROM COPYRIGHT INFRINGEMENT.” This is a
                    false statement because the service sold by GLOTRADE does not protect a trademark from
                    copyright infringement.
                         89. Additionally, the unsolicited offer continues, stating “THEREFOR [sic] YOU WILL
                    RECEIVE          TIMELY        REPORTS          ON      NEWLY         PUBLISHED   TRADEMARK
                    APPLICATIONS IN KEY MARKETS TO UNCOVER POTENTIAL CONFLICTS WITH
                    YOUR BRAND.” This again is a false statement because, upon information and belief,
                    GLOTRADE does not send out timely reports on newly published trademark applications in
                    the recipients key markets and any report sent out by GLOTRADE does not provide
                    recipients with protection promised by GLOTRADE.
                         90. The marketing and sale of services by GLOTRADE through the unsolicited offers
                    and its website is false and creates a false and misleading appearance of equivalence with
                    the legitimate legal services provided by trademark practitioners, such as Plaintiff RAPC.
                         91. RAPC has received over 140 unsolicited offers from GLOTRADE in the past year,
                    directed to both RAPC’s clients and employees of the firm.
                            D.       Patent & Trademark Resource Center
                         92. Patent & Trademark Resource Center LLC (“PTRC”) uses a name very similar to the
                    USPTO. In fact, Patent & Trademark Resource Center is the actual name of certain libraries
                    across the United States that have been designated by the USPTO “to support the public
                    with trademark and patent assistance.”
                         93. See https://www.uspto.gov/learning-and-resources/support-
                    centers/Patent-and-trademark-resource-centers-ptrcs. PTRC uses the exact same name as
                    these USPTO designated resource centers to cause confusion and more easily obtain
                    payments from unsuspecting victims for unnecessary services.


                                                                 16
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                    16/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 17 of 43


                         94. PTRC uses a top level domain of .us for its website, rather than the typical
                    commercial domain of .com. Its address, as provided in its unsolicited offer, is an address to
                    a virtual office in Bothell, Washington; however, just two years ago, PTRC was sending out
                    the same mailers with an address in Yelm, Washington. The Yelm address is the same
                    address shown on the bottom of a 2016 PTRC unsolicited offer that USPTO publishes on its
                    website         as      a      warning         to      the       public         about   PTRC.   See
                    https://www.uspto.gov/sites/default/files/documents/Patent_and_
                    Trademark_Resource_Center_Redacted.pdf. A printout of this unsolicited offer is included
                    as Exhibit 17. This address also matches the current address in PTRC’s latest annual report,
                    filed with the Washington Secretary of State in April 2018.
                         95. Suspiciously, the Yelm address is also listed as the physical address for PTRC’s
                    registered agent, American Corporate Services, Inc. which is California business
                    specializing in “international tax planning. . . the registration of companies in the US,
                    offshore companies . . . as well as additional services such as legalization of documents,
                    etc.” See https://usa-acs.com/. They also highlight that they have experienced Russian and
                    Chinese speaking U.S. attorneys. A printout of American Corporate Services, Inc.’s
                    homepage is included as Exhibit 18. Upon information and belief, American Corporate
                    Services, Inc. is the registered agent for multiple other entities, managed by different
                    individuals but with the same mobile home physical address for the entities.
                         96. Upon information and belief, despite the Bothell virtual address and Yelm mobile
                    home address, PTRC is actually run from outside of the United States. The initial filing
                    report for PTRC lists it as a foreign company, the only member manager of the LLC is Oleg
                    Popko, who also lists himself as CEO, and his address is listed as Lastekodu 26-31, Talinn,
                    Estonia.
                         97. Upon information and belief, PTRC uses these domestic addresses to appear as
                    though they have a physical location in the U.S. By doing so, PTRC masks its true identity
                    from people sending the checks and attempts to retain its anonymity and appearance of an
                    official entity critical to protecting intellectual property rights.


                                                                 17
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                         17/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 18 of 43


                         98. The unsolicited offer that PTRC sends out is designed to look very similar to a
                    government form, listing an official sounding form version at the top corner, such as “Form:
                    Section 8” or “Form: 3.5 Years USA 1.1.” Two copies of the unsolicited offers that RAPC
                    received from PTRC, redacted for privacy, are included as Exhibit 19. The forms also
                    include a “Case Id.” or “Order” under the form name, prominent statements about the patent
                    or trademark expiring, with a Section 8 Filing Fee starting at $850 for a trademark renewal
                    or a Maintenance Fee of $1,450 to maintain the recipient’s patent for three and a half years.
                         99. The USPTO includes an example of PTRC’s unsolicited offer on its website as a
                    warning to consumers. See https://www.uspto.gov/trademarks-getting-started/caution-
                    misleading-notices.
                         100.     Additionally, upon information and belief, PTRC is not a law firm; however, it is
                    soliciting legal services and engaged in the practice of law. PTRC’s unsolicited offers state
                    that by paying the listed fee, the payor is granting PTRC a power of attorney to represent
                    him or her in “filing the Patent Maintenance” for patents or to empower PTRC to represent
                    the payor in “filing the declaration concerning your trademark renewal” for trademarks.
                         101.     The marketing and sale of services by PTRC through the unsolicited offers and
                    its website is false because it conveys to consumers that they will receive sufficient legal
                    representation to protect their intellectual property and it creates a false and misleading
                    appearance of equivalence with the legitimate legal services provided by trademark
                    practitioners, such as Plaintiff RAPC.
                         102.     Upon information and belief recipients have sent money to PTRC because the
                    format of the unsolicited offer, the confusing official-sounding name of PTRC, and the
                    domestic U.S. offices mislead the recipient into thinking either that they were getting
                    legitimate legal services or that they were paying a bill that was owed to protect a patent or
                    trademark.
                         103.     RAPC has received multiple unsolicited offers from PTRC in the past year,
                    directed to employees of RAPC.
                            E.       Trademark Renewal Service


                                                                 18
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                     18/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 19 of 43


                         104.     Trademark Renewal Service, Inc. (“TRS”) lists a Washington, D.C. address on
                    its mailer; however, the Washington DC Department of Consumer and Regulatory Affairs
                    shows that it is a California entity and its status is Revoked. Likewise, in California, the
                    status shows as suspended on the Secretary of State’s website. There have been no filings
                    since 1999.
                         105.     Upon information and belief, (“TRS”) is also known as Compliance Filings, Inc.,
                    which has a website at http://www.compliancefilings.com and lists TRS as one of the
                    services at http://www.compliancefilings.com/trs.html. A printout of the homepage and TRS
                    specific page is included as Exhibit 20.
                         106.     Upon information and belief, TRS is also known by alternate names of Corporate
                    Compliance Center, United States Patent Renewal Services, Fictitious Business Name
                    Renewal Service, and Renewal Services, Inc., with several complaints of fraud and
                    deception. A print out of the Better Business Bureau’s page giving these companies an
                    F-rating and posting a fraudulent warning at the top of the page is included as Exhibit 21.
                         107.     The TRS unsolicited offers include TRS’ name in large bold letters at the top
                    with a Washington, D.C. address directly below the name. The next largest type is
                    “TRADEMARK CANCELLATION ADVISORY” and demanding payment by specific
                    date to avoid “potential late fees,” noting that failure to act will result in cancellation and
                    loss of exclusive use of the mark.
                         108.     The design of TRS’ unsolicited offers is formatted to mimic a bill and
                    government form, including a bottom portion to tear off and return with a check or credit
                    card information to pay the $250 and official looking form names and labels. However,
                    upon information and belief, the actual service being sold by TRS is only to receive
                    documentation for the recipient to file on his or her own to renew the trademark. A copy of
                    one of the TRS unsolicited offers that RAPC received, redacted for privacy, is included as
                    Exhibit 22.
                         109.     The USPTO also includes an example of TRS’ unsolicited offer on its website as
                    a warning to consumers. See https://www.uspto.gov/trademarks-getting-started/caution-


                                                                 19
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                     19/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 20 of 43


                    misleading-notices.
                         110.     TRS’ unsolicited offers also state that their service is to assist “trademark owners
                    in timely complying with all steps necessary to renew trademarks and avoid losing the right
                    to the exclusive use of their trademarks.”
                         111.     Upon information and belief, TRS is not a law firm; however, it is soliciting legal
                    services and engaged in the practice of law by offering and presumably engaging in or
                    advising on “all steps necessary to renew trademarks” and avoid losing trademark rights.
                         112.     The marketing and sale of services by TRS through the unsolicited offers is false
                    because it cannot provide the legal services necessary for renewal and trademark protection
                    and it creates a false and misleading appearance of equivalence with the legitimate legal
                    services provided by trademark practitioners, such as Plaintiff RAPC.
                         113.     Upon information and belief recipients have sent money to TRS because the
                    format of the unsolicited offer, the confusing official-sounding name of TRS, and the
                    domestic U.S. offices deceived the recipient into thinking either that they were getting
                    legitimate legal services or that they were paying a bill that was owed to protect a patent or
                    trademark.
                         114.     RAPC has received multiple unsolicited offers from TRS in the past year,
                    directed to employees of RAPC.
                            F.       Patent & Trademark Office LLC
                         115.       Patent & Trademark Office LLC (“PTO”), uses a name almost identical to the
                    USPTO. PTO has one website at www.patentandtrademarkoffice.org, which again uses the
                    .org top level domain, rather than the typical .com commercial domain. PTO also has
                    another website at www.ptoffice.us, again trying to appear as an official United States entity.
                         116.     Additionally, the websites claim that the company is headquartered in New York
                    City, but one version of its unsolicited offer directs recipients to send the signed form to an
                    address in Jersey City, New Jersey. Additionally, the IP Address for their website
                    www.ptoffice.us, states that the website is located in Latvia. Printouts of PTO’s websites,
                    along with a printout of the lookup information for www.ptoffice.us, are included as Exhibit


                                                                 20
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                        20/43
3/25/2019                                     Complaint - Fraudulent
                          Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                       03/25/19        Page 21 of 43


                    23.
                          117.    Upon information and belief all of PTO’s United States addresses are merely
                    virtual offices or shared offices rented by Regus PLC.
                          118.    PTO also shows an F-rating by the Better Business Bureau and lists a complaint
                    by a customer who sent PTO money before realizing it was a scam and was unable to get the
                    money back. A print out of the Better Business Bureau’s pages is included as Exhibit 24.
                          119.    PTO’s unsolicited offer is designed to look very similar to a government form,
                    with its name and .org website prominent on the page, and directing recipients to “[s]ign and
                    return this document in order to renew your trademark.” A copy of one of the PTO
                    unsolicited offers that RAPC received, redacted for privacy, is included as Exhibit 25. The
                    unsolicited offer states that the “renewal fee” is $890 for one class and $295 for each
                    additional class.
                          120.    The USPTO includes an example of PTO’s unsolicited offer on its website as a
                    warning to consumers. See https://www.uspto.gov/trademarks-getting-started/caution-
                    misleading-notices.
                          121.    Upon information and belief, PTO is not a law firm; however, it is soliciting
                    legal services and engaged in the practice of law by offering and presumably engaging in or
                    advising on all of the steps necessary to renew trademarks. PTO’s unsolicited offers state
                    that by paying the listed fee, the payor is empowering PTO “to renew the trademark state
                    above on your behalf.”
                          122.    The marketing and sale of services by PTO through the unsolicited offers and its
                    website is false because it conveys to consumers that they will receive sufficient legal
                    representation to protect their trademarks and it creates a false and misleading appearance of
                    equivalence with the legitimate legal services provided by trademark practitioners, such as
                    Plaintiff RAPC.
                          123.    Upon information and belief recipients have sent money to PTO because the
                    format of the unsolicited offer, the confusing official-sounding name of PTO, and the
                    domestic U.S. offices deceived the recipient into thinking either that they were getting


                                                                 21
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                    21/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 22 of 43


                    legitimate legal services or that they were paying a bill that was owed to protect a patent or
                    trademark.
                         124.     RAPC has received multiple unsolicited offers from PTO in the past year,
                    directed to employees of RAPC.
                            G.       Patent & Trademark Bureau
                         125.     Another Mailer Defendant with an official looking name, Patent & Trademark
                    Bureau (“PTB”) follows the same tactics as PTO—a name that appears official, uses .us as
                    the top level domain for its website (www.patentandtrademarkbureau.us) rather than .com,
                    provides a “headquarters” in New York City and also another address in its mailer
                    (Philadelphia), and an F-rating from the Better Business Bureau with a complaint by
                    someone who lost money. A print out of the Better Business Bureau’s pages is included as
                    Exhibit 26.
                         126.     Upon information and belief, both of PTB’s addresses in New York City and
                    Philadelphia are also addresses for Regus PLC virtual or shared offices. The PTB website is
                    also not hosted in the U.S., the IP address for its domain name is located in Russia. Upon
                    information and belief, despite the domestic address, PTB is actually run from outside of the
                    United States. A printout of PTB’s website is included as Exhibit 27.
                         127.      Upon information and belief, PTB uses these domestic addresses to appear as
                    though they have a physical location in the U.S. By doing so, PTB masks its true identity
                    from people sending money and attempts to retain its anonymity and appearance of an
                    official entity critical to protecting intellectual property rights.
                         128.     PTB’s unsolicited offer is designed to look very similar to a government form,
                    with its name and .us website prominent on the page, and directing recipients to “[s]ign and
                    return this document in order to renew your trademark.” A copy of one of the PTB
                    unsolicited offers that RAPC received is included as Exhibit 28. The unsolicited offer states
                    that the “renewal fee” is $925 for one class and $325 for each additional class.
                         129.     The EUIPO includes an example of an unsolicited offers by PTB in its warning
                    to consumers. See https://euipo.europa.eu/ohimportal/en/misleading-invoices. The USPTO


                                                                 22
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                    22/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 23 of 43


                    also includes an example of PTB’s unsolicited offer in its warning to consumers. See
                    https://www.uspto.gov/trademarks-getting-started/caution-misleading-notices.
                         130.     Upon information and belief, PTB is not a law firm; however, it is soliciting legal
                    services and engaged in the practice of law by offering and presumably engaging in or
                    advising on all of the steps necessary to renew trademarks. PTB’s unsolicited offers state
                    that by paying the listed fee, the payor is empowering PTB “to renew the trademark state
                    above on your behalf.”
                         131.     The marketing and sale of services by PTB through the unsolicited offers and its
                    website is false because it conveys to consumers that they will receive sufficient legal
                    representation to protect their trademarks and it creates a false and misleading appearance of
                    equivalence with the legitimate legal services provided by trademark practitioners, such as
                    Plaintiff RAPC.
                         132.     Upon information and belief recipients have sent money to PTB because the
                    format of the unsolicited offer, the confusing official-sounding name of PTB, and the
                    domestic U.S. offices deceived the recipient into thinking either that they were getting
                    legitimate legal services or that they were paying a bill that was owed to protect a patent or
                    trademark.
                         133.     RAPC has received multiple unsolicited offers from PTB in the past year,
                    directed to employees of RAPC.
                            H.       U.S. Trademark Compliance Office
                         134.     U.S. Trademark Compliance Office (“USTCO”) is another entity using a
                    carefully chosen name to appear as an official U.S. entity. USTCO also makes it difficult for
                    anyone to find out more information about it.
                         135.     The USTCO unsolicited offer sent to consumers is an official looking invoice
                    directing recipients to send checks for their trademark to an address in Delaware, but no
                    website is provided. On the Delaware Secretary of State website, there is also no
                    information publicly available for free about any of the officers or directors or even a
                    principal place of business.


                                                                 23
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                       23/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 24 of 43


                         136.     The USTCO unsolicited offer discusses the USPTO and Customs and Border
                    Patrol, with some partial text of “Trademark Act § 1063” included with references to the
                    USPTO and USTCO blended into the same paragraph. Although, buried at the bottom of the
                    page of small text is a disclaimer that USTCO is not affiliated with the USPTO, the general
                    appearance of the mailer is that of an invoice from an official sounding and looking U.S.
                    compliance office.
                         137.     USTCO’s unsolicited offer is designed to look very similar to a government form
                    and bill. The top of the unsolicited offer includes “IMPORTANT NOTIFICATION
                    REGARDING YOUR FEDERAL TRADEMARK” next to a large arrow pointing to
                    information about the trademark, and a “PROCESSING FEE” of $495. It also includes a
                    bottom “stub” to tear off and return with the payment. A copy of one of the USTCO
                    unsolicited offers that RAPC received, redacted for privacy, is included as Exhibit 29. The
                    unsolicited offer states that the “renewal fee” is $925 for one class and $325 for each
                    additional class.
                         138.     The USPTO includes an example of USTCO’s unsolicited offer on its website as
                    a warning to consumers. See https://www.uspto.gov/trademarks-getting-started/caution-
                    misleading-notices.
                         139.     Additionally, upon information and belief, USTCO is not a law firm; however, it
                    is soliciting legal services and engaged in the practice of law. USTCO’s unsolicited offers
                    state that by paying the listed fee, USTCO will send the payor “electronic notice(s) should
                    infringement pertaining to your IP occur” and that USTCO will “advise you regarding
                    possible third party infringement(s).”
                         140.     Upon information belief this is false because USTCO will not send notices when
                    infringement to the payor’s intellectual property occurs and will not advise regarding
                    possible infringement.
                         141.     Additionally USTCO’s attempts to do so is an authorized practice of law that
                    provides payors with a false assurance that their intellectual property will be protected.
                         142.     The marketing and sale of services by USTCO through the unsolicited offers is


                                                                 24
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                   24/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 25 of 43


                    false because it conveys to consumers that they will receive sufficient legal representation to
                    protect their intellectual property and it creates a false and misleading appearance of
                    equivalence with the legitimate legal services provided by trademark practitioners, such as
                    Plaintiff RAPC.
                         143.     Upon information and belief recipients have sent money to USTCO because the
                    format of the unsolicited offer, the confusing official-sounding name of USTCO, and the
                    domestic U.S. offices mislead the recipient into thinking either that they were getting
                    legitimate legal services or that they were paying a bill that was owed to protect a patent or
                    trademark.
                         144.     RAPC has received multiple unsolicited offers from USTCO in the past year,
                    directed to RAPC’s customers.
                            I.       USTM Corporation
                         145.     USTM Corporation (“USTM”) is another entity using a carefully chosen name to
                    appear as an official U.S. entity. It has sent out unsolicited offers under the name USTM,
                    Information Services and US Trademark, Trademark Assistance. The latest received mailers
                    now omit references to USTM’s website and only include a post office box number with a
                    zip code, avoiding specifically identifying the city and state (Idaho Falls, Idaho). This
                    contributes to making the unsolicited offer appear more official.
                         146.     The website, if recipients are able to find it, includes .us within the website
                    address to appear more official—www.ustm.us.com. A printout of USTM’s website
                    homepage is included as Exhibit 30.
                         147.     Upon information and belief, the two directors of USTM were also both involved
                    with a California entity that had actions brought against it by the State of California and the
                    Federal Trade Commission (“FTC”) for false and misleading marketing of debt services.
                         148.     Upon information and belief, the FTC action resulted in an $8,000,0000
                    judgement against one of USTM’s directors (John “Jack” Briggs) and a permanent ban from
                    him ever participating in any type of debt relief services again. That order also required
                    specific monitoring of compliance steps for sales personnel of any company for which Mr.


                                                                 25
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                     25/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 26 of 43


                    Briggs directly or indirectly manages or controls and where it uses a website to sell its
                    services or assist others. A copy of the FTC judgment is included as Exhibit 31.
                         149.     USTM’s unsolicited offer is designed to look very similar to a government form
                    and bill. It includes alarming language about being an important advisory regarding the
                    recipient’s trademark and directing the recipient to contact USTM for more information
                    about the trademark and “PLEASE HAVE THE INCIDENT NUMBER AVAILABLE.” A
                    copy of one of the USTM unsolicited offers that RAPC received, redacted for privacy, is
                    included as Exhibit 32.
                         150.     The USPTO includes an example of USTM’s unsolicited offer on its website as a
                    warning                             to                           consumers.                See
                    https://www.uspto.gov/trademarks-getting-started/caution-misleading-notices (referring to
                    USTM as USTM Information Services).
                         151.     Additionally, upon information and belief, USTM is not a law firm; however, it
                    is soliciting legal services and engaged in the practice of law. USTM’s unsolicited offers
                    solicit recipients to call for more information where USTM then provides legal advice on
                    trademark status and procedures required to protect the caller’s trademark.
                         152.     Additionally, the USTM unsolicited offer includes the statement that
                    “ANOTHER COMPANY HAS FILED AN APPLICATION TO REGISTER A SIMILAR
                    NAME, CLAIMING THE EXCLUSIVE RIGHT TO USE THE NAME.” Upon information
                    and belief, this statement is false and the unsolicited offer was sent with this statement even
                    though there was no application for a similar name, claiming the exclusive right to use the
                    name. This is merely a false statement meant to get recipients to call in and be sold
                    unnecessary services and legal services by non-attorneys.
                         153.     The marketing and sale of services by USTM through the unsolicited offers and
                    its website is false because it conveys to consumers that they will receive sufficient legal
                    representation to protect their intellectual property and it creates a false and misleading
                    appearance of equivalence with the legitimate legal services provided by trademark
                    practitioners, such as Plaintiff RAPC.


                                                                   26
                                                             COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                     26/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 27 of 43


                         154.     Upon information and belief recipients have sent money to USTM because the
                    format of the unsolicited offer, the confusing official-sounding name of USTM, and the
                    domestic U.S. offices mislead the recipient into thinking either that they were getting
                    legitimate legal services or that they were paying a bill that was owed to protect a patent or
                    trademark.
                         155.     RAPC has received multiple unsolicited offers from USTM in the past year,
                    directed to employees of RAPC and its customers.
                            J.       USA Box
                         156.     Upon information and belief, USA Box works with ITP, WTP, and ITR to
                    provide them with a domestic Florida address to aid and abet the deception on consumers
                    while actively masking the true foreign origin of ITP, WTP, and ITR.
                         157.     Upon information and belief USA Box also forwards the mail received in Florida
                    to other foreign addresses for ITP, WTP, and ITR.
                         158.     Upon information and belief, if these companies used their foreign addresses
                    rather than the domestic address supplied by USA Box, then there would be significantly
                    fewer people, if any, who would be deceived and send ITP, WTP, or ITR money.
                         159.     Upon information and belief, USA Box has received complaints about ITP, WTP,
                    and ITR using USA Box’s address and services to execute their scams, but USA Box
                    continues to provide the necessary assistance to keep the scam going.
                            K.       Siglo-21, Inc.
                         160.     Upon information and belief, Siglo-21, Inc. owns and operates a UPS Store in
                    New York City at 244 Madison Ave, New York, NY 10016.
                         161.     Upon information and belief, Siglo-21, Inc. through its UPS Store, provides
                    GLOTRADE with a domestic New York City address to aid and abet the deception on
                    consumers while actively masking the true foreign origin of GLOTRADE.
                         162.     Upon information and belief Siglo-21, Inc. also forwards the mail received in
                    New York City to a foreign address or addresses for GLOTRADE.
                         163.     Upon information and the mail collected and forwarded to GLOTRADE in


                                                                 27
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                    27/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 28 of 43


                    Hungary by Siglo-21, Inc. includes checks for thousands of dollars from deceived
                    consumers in the United States.
                         164.     Upon information and belief, if GLOTRADE used its foreign addresses rather
                    than the domestic address supplied by Siglo-21, Inc., then there would be significantly fewer
                    people, if any, who would be deceived and send GLOTRADE money.
                         165.     Upon information and belief, Siglo-21, Inc. has received complaints about
                    GLOTRADE using Siglo-21, Inc’s address and services to execute its scams, but Siglo-21,
                    Inc. continues to provide the necessary assistance to keep the scam going.
                            L.       U.S. Global Mail, Inc.
                         166.     Upon information and belief, U.S. Global Mail, Inc. (“USGM”), provides
                    GLOTRADE with a domestic Houston, Texas address to aid and abet the deception on
                    consumers while actively masking the true foreign origin of GLOTRADE.
                         167.     Upon information and belief USGM also forwards the mail received in Houston
                    to a foreign address or addresses for GLOTRADE.
                         168.     Upon information and the mail collected and forwarded to GLOTRADE in
                    Hungary by USGM includes checks for thousands of dollars from deceived consumers in
                    the United States.
                         169.     Upon information and belief, if GLOTRADE used its foreign addresses rather
                    than the domestic address supplied by USGM, then there would be significantly fewer
                    people, if any, who would be deceived and send GLOTRADE money.
                         170.     Upon information and belief, USGM has received complaints about
                    GLOTRADE using USGM’s address and services to execute its scams, but USGM
                    continues to provide the necessary assistance to keep the scam going.
                            M.       Servcorp Washington LLC
                         171.     Upon information and belief, Servcorp Washington LLC (“Servcorp”), provides
                    WTMR with an address and mail service in Washington, D.C. to aid and abet the deception
                    on consumers while actively masking the true origin of WTMR.
                         172.     Upon information and belief Servcorp also forwards the mail received in


                                                                 28
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                   28/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 29 of 43


                    Washington, D.C. to a different address or addresses for WTMR.
                         173.     Upon information and the mail collected and forwarded to WTMR by Servcorp
                    includes checks for thousands of dollars from deceived consumers in the United States.
                         174.     Upon information and belief, if WTMR used its true address rather than the
                    Washington, D.C. address supplied by Servcorp’s services, then there would be significantly
                    fewer people, if any, who would be deceived and send WTMR money.
                         175.     Upon information and belief, Servcorp has received complaints about WTMR
                    using Servcorp’s address and services to execute its scams, but Servcorp continues to
                    provide the necessary assistance to keep the scam going.
                            N.       Premier Office Centers, LLC
                         176.     Upon information and belief, Premier Office Centers, LLC dba Premier Business
                    Centers (“PBC”), provides PTRC with an address and mail service in Washington state to
                    aid and abet the deception on consumers while actively masking the true origin of PTRC.
                         177.     Upon information and belief PBC also forwards the mail received in Washington,
                    to a different address or addresses for PTRC.
                         178.     Upon information and the mail collected and forwarded to PTRC by PBC
                    includes checks for thousands of dollars from deceived consumers in the United States.
                         179.     Upon information and belief, if PTRC used its true address rather than the
                    address supplied by PBC’s services, then there would be significantly fewer people, if any,
                    who would be deceived and send PTRC money.
                         180.     Upon information and belief, PBC has received complaints about PTRC using
                    PBC’s address and services to execute its scams, but PBC continues to provide the necessary
                    assistance to keep the scam going.
                            O.       Regus Management Group, LLC
                         181.     Upon information and belief, Regus Management Group, LLC (“Regus”),
                    provides PTO and PTB with domestic addresses in New York, New Jersey, and
                    Pennsylvania and with and mail collection and forwarding services to aid and abet the
                    deception on consumers while actively masking the true foreign origin of PTO and PTB.


                                                                 29
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                  29/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 30 of 43


                         182.     Regus has provided PTO with addresses and services at 299 Park Avenue, 6th
                    Floor, New York, New York 10171, 101 Hudson Street, Suite 2100, Jersey City, New Jersey
                    07302, and 387 Park Ave. S FL 5, New York, NY 10016-8810.
                         183.     Regus has provided PTB with addresses at 1500 Market Street, 12th Floor, East
                    Tower, Philadelphia, Pennsylvania 19102 and 230 Park Avenue, 3rd Floor West, Helmsley
                    Building, New York, New York 10169.
                         184.     Upon information and belief Regus also forwards the mail received in New York,
                    New Jersey, and Pennsylvania to foreign addresses for PTO and PTB.
                         185.     Upon information and the mail collected and forwarded to PTO and PTB by
                    Regus includes checks for thousands of dollars from deceived consumers in the United
                    States.
                         186.     Upon information and belief, if PTO and PTB used their foreign addresses rather
                    than the domestic addresses supplied by Regus, then there would be significantly fewer
                    people, if any, who would be deceived and send PTO and PTB money.
                         187.     Upon information and belief, Regus has received complaints about PTO and
                    PTB using Regus’ addresses and services to execute their scams, but Regus continues to
                    provide the necessary assistance to keep the scams going.
                            P.       Lawyers' Choice Suites, Inc.
                         188.     Upon information and belief, Lawyers' Choice Suites, Inc. (“LCS”), provides
                    TRS with an address and mail service in Washington, D.C. to aid and abet the deception on
                    consumers while actively masking the true origin of TRS.
                         189.     Upon information and belief LCS also forwards the mail received in Washington,
                    D.C., to a different address or addresses for TRS.
                         190.     Upon information and the mail collected and forwarded to TRS by LCS includes
                    checks for thousands of dollars from deceived consumers in the United States.
                         191.     Upon information and belief, if TRS used its true address rather than the address
                    supplied by LCS’ services, then there would be significantly fewer people, if any, who
                    would be deceived and send TRS money.


                                                                 30
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                     30/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 31 of 43


                         192.     Upon information and belief, LCS has received complaints about TRS using
                    LCS’ address and services to execute its scams, but LCS continues to provide the necessary
                    assistance to keep the scam going.
                            Q.       Stat Office Solutions
                         193.     Upon information and belief, Stat Office Solutions (“SOS”), provides USTCO
                    with an address and mail service in Delaware state to aid and abet the deception on
                    consumers while actively masking the true origin of USTCO.
                         194.     Upon information and belief PBC also forwards the mail received in Washington,
                    to a different address or addresses for USTCO.
                         195.     Upon information and the mail collected and forwarded to USTCO by SOS
                    includes checks for thousands of dollars from deceived consumers in the United States.
                         196.     Upon information and belief, if USTCO used its true address rather than the
                    address supplied by SOS’ services, then there would be significantly fewer people, if any,
                    who would be deceived and send USTCO money.
                         197.     Upon information and belief, SOS has received complaints about USTCO using
                    SOS’ address and services to execute its scams, but SOS continues to provide the necessary
                    assistance to keep the scam going.
                            R.       Harm to Plaintiff
                         198.     The actions of the Mailer Defendants amount to unfair competition because they
                    deceptively divert significant business from trademark owners, who have limited funds to
                    protect their intellectual property and would otherwise have engaged RAPC’s services.
                         199.     RAPC has received inquiries from its clients confused about the unsolicited
                    actions by the Mailer Defendants and worried that RAPC’s services to the clients were
                    somehow deficient.
                         200.     The unsolicited offers by Mailer Defendants cost RAPC valuable time and
                    expenses to investigate the facts to appropriately advise its clients.
                         201.     Upon information and belief, each of the Mailer Defendants is a scam enterprise
                    structured to protect the anonymity of the beneficiary owners and that do not provide any


                                                                 31
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                   31/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 32 of 43


                    service to consumers that is commensurate with the costs.
                         202.     The solicitation activities by Mailer Defendants have damaged RAPC and its
                    clients and will continue to do so unless Mailer Defendants are otherwise restrained.
                                                    FIRST CLAIM FOR RELIEF
                                       FALSE ADVERTISING AND UNFAIR COMPETITION
                                               THE LANHAM ACT, 15 U.S.C. § 1125(a)
                                     (Against each of the Mailer Defendants and Logistics Enablers)
                         203.     RAPC repeats each and every allegations contained in the paragraphs above and
                    incorporates by reference each preceding paragraph as though fully set forth herein.
                                                               Mailer Defendants
                         204.     Each of the Mailer Defendants violated 15 U.S.C. § 1125(a) by making false
                    statements in commercial speech as alleged above.
                         205.     The statements were made in connection with the services offered by the Mailer
                    Defendants. The statements relate to descriptions or representations of fact that misrepresent
                    the nature, characteristics, quality, origin, necessity, and/or affiliation of Mailer Defendants’
                    services.
                         206.     The Mailer Defendants publicly disseminated the unsolicited offers to RAPC and
                    consumers in California. The unsolicited offers contain commercial speech, as described
                    above, that is either literally false or at least likely to deceive or confuse consumers.
                         207.     The Mailer Defendants’ false and misleading advertisements have caused and,
                    unless enjoined, will continue to cause immediate and irreparable harm to RAPC and its
                    clients for which there is no adequate remedy at law.
                         208.     In addition, as a result of the Mailer Defendants’ false and misleading
                    advertisements that have been publicly distributed with , RAPC has been injured, including
                    but not limited to, decline in sales and market share, loss of goodwill, and additional losses
                    and damages.
                         209.     Upon information and belief RAPC’s clients have been actually deceived and
                    have been harmed by sending money to the Mailer Defendants because the format of
                    unsolicited offers, the confusing official-sounding names of the Mailer Defendants, and the



                                                                 32
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                       32/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 33 of 43


                    domestic U.S. offices led RAPC clients into thinking either that they were getting legitimate
                    legal services or that they were paying a bill that they owed to protect a patent or trademark.
                         210.     Furthermore, the Mailer Defendants have been unjustly enriched at the expense
                    of RAPC and its clients as a consequence of the Mailer Defendant’s false advertising.
                    Accordingly, RAPC is entitled to injunctive relief and to recover three times the damages
                    sustained by RAPC, enhanced profits and costs, as well as the Mailer Defendant’s profits,
                    and reasonable attorneys’ fees under 15 U.S.C. §§ 1114, 1116, and 1117.
                         211.     The Mailer Defendants’ unsolicited offers above were mailed or otherwise made
                    available to the public at least on, or earlier than, February 5, 2019 and continued onward
                    through the filing of this complaint.
                         212.     The Mailer Defendants’ unsolicited offers contain commercial speech that is
                    either literally false or at least likely to confuse or deceive consumers.
                                                   Logistics Enablers - Aiding and Abetting
                         213.     The Logistics Enablers provide ITP, WTP, ITR, GLOTRADE, WTMR, PTRC,
                    PTO, PTB, TRS, and USTCO with domestic addresses in the United States which enables
                    them to further their false advertising and unfair competition scheme against California and
                    other United States consumers.
                         214.     Upon information and belief, the Logistics Enablers have each received
                    complaints about the unlawful actions of ITP, WTP, ITR, GLOTRADE, WTMR, PTRC,
                    PTO, PTB, TRS, and USTCO but continue to actively provide each with a mailbox address
                    and forward money received at that address to a different address.
                         215.     The Logistics Enablers’ actions provide substantial assistance to ITP, WTP, ITR,
                    GLOTRADE, WTMR, PTRC, PTO, PTB, TRS, and USTCO and amounts to a substantial
                    factor in causing harm to RAPC and its clients.
                         216.     Upon information and belief, without the domestic addresses provided by the
                    Logistics Enablers to ITP, WTP, ITR, GLOTRADE, WTMR, PTRC, PTO, PTB, TRS, and
                    USTCO, which they use to hide their foreign origins from recipients of the unsolicited offers
                    and to appear associated with the U.S. Government, ITP, WTP, ITR, GLOTRADE, WTMR,


                                                                 33
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                     33/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 34 of 43


                    PTRC, PTO, PTB, TRS, and USTCO would receive substantially less money from
                    unsuspecting consumers ensnared by the scheme.
                         217.     As a result of the Logistics Enablers’ wrongful acts, Plaintiff has suffered and
                    will continue to suffer loss of revenue, loss of profits, loss of market share, reduced asset
                    value, diverted sales to the ITP, WTP, ITR, GLOTRADE, WTMR, PTRC, PTO, PTB, TRS,
                    and USTCO, increased advertising costs and loss of valuable business opportunities, all
                    belonging to or vesting to Plaintiff but taken away by ITP, WTP, ITR, GLOTRADE,
                    WTMR, PTRC, PTO, PTB, TRS, and USTCO as a result of the Logistics Enablers’
                    substantial assistance.
                         218.     Plaintiff seeks an order of this Court that preliminarily and permanently enjoins
                    the Logistics Enablers from continuing to engage in the unlawful and unfair acts or practices
                    set forth herein.
                                                  SECOND CLAIM FOR RELIEF
                                       CALIFORNIA FALSE & MISLEADING ADVERTISING
                                             CAL. BUS. & PROF. CODE § 17500 ET SEQ.
                                     (Against each of the Mailer Defendants and Logistics Enablers)
                         219.     Plaintiff repeats each and every allegation contained in the paragraphs above and
                    incorporate by reference each preceding paragraph as though fully set forth herein.
                                                               Mailer Defendants
                         220.     Each of the Mailer Defendants’ advertisements is false, misleading, and untrue,
                    as further described in this Complaint.
                         221.     Each of the Mailer Defendants’ advertisements is likely to and has deceived
                    consumers. Consumers have purchased the Mailer Defendants’ services instead of RAPC’s
                    services as a result of the deception.
                         222.     RAPC has suffered and will continue to suffer loss of revenue, loss of profits,
                    loss of market share, reduced asset value, diverted sales to the Mailer Defendants, increased
                    advertising costs and loss of valuable business opportunities, all of which belonged to or
                    vested to RAPC but were taken away by the Mailer Defendants as a result of their wrongful
                    acts.



                                                                 34
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                     34/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 35 of 43


                         223.     The Mailer Defendants have been unjustly enriched through their false and
                    misleading advertising.
                         224.     If the Mailer Defendants are not preliminarily or permanently enjoined, they will
                    continue to derive revenue, profits, market share and sales from RAPC by wrongful acts.
                    Unless restrained by this court, the Mailer Defendants will cause additional injury to RAPC
                    for which RAPC has no adequate remedy at law.
                         225.     RAPC seeks an order of this Court under California Business & Professions
                    Code § 17500 to preliminarily and permanently enjoin the Mailer Defendants from
                    continuing to engage in the false and misleading advertising set forth herein.
                                                   Logistics Enablers - Aiding and Abetting
                         226.     The Logistics Enablers provide ITP, WTP, ITR, GLOTRADE, WTMR, PTRC,
                    PTO, PTB, TRS, and USTCO with domestic addresses in the United States which enables
                    them to further their false advertising and unfair competition scheme against California and
                    other United States consumers.
                         227.     Upon information and belief, the Logistics Enablers have each received
                    complaints about the unlawful actions of ITP, WTP, ITR, GLOTRADE, WTMR, PTRC,
                    PTO, PTB, TRS, and USTCO but continue to actively provide each with a mailbox address
                    and forward money received at that address to a different address.
                         228.     The Logistics Enablers’ actions provide substantial assistance to ITP, WTP, ITR,
                    GLOTRADE, WTMR, PTRC, PTO, PTB, TRS, and USTCO and amounts to a substantial
                    factor in causing harm to RAPC and its clients.
                         229.     Upon information and belief, without the domestic addresses provided by the
                    Logistics Enablers to ITP, WTP, ITR, GLOTRADE, WTMR, PTRC, PTO, PTB, TRS, and
                    USTCO, which they use to hide their foreign origins from recipients of the unsolicited offers
                    and to appear associated with the U.S. Government, ITP, WTP, ITR, GLOTRADE, WTMR,
                    PTRC, PTO, PTB, TRS, and USTCO would receive substantially less money from
                    unsuspecting consumers ensnared by the scheme.
                         230.     As a result of the Logistics Enablers’ wrongful acts, Plaintiff has suffered and


                                                                 35
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                     35/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 36 of 43


                    will continue to suffer loss of revenue, loss of profits, loss of market share, reduced asset
                    value, diverted sales to the ITP, WTP, ITR, GLOTRADE, WTMR, PTRC, PTO, PTB, TRS,
                    and USTCO, increased advertising costs and loss of valuable business opportunities, all
                    belonging to or vesting to Plaintiff but taken away by ITP, WTP, ITR, GLOTRADE,
                    WTMR, PTRC, PTO, PTB, TRS, and USTCO as a result of the Logistics Enablers’
                    substantial assistance.
                         231.     Plaintiff seeks an order of this Court that preliminarily and permanently enjoins
                    the Logistics Enablers from continuing to engage in the unlawful and unfair acts or practices
                    set forth herein.
                                                    THIRD CLAIM FOR RELIEF
                                     CALIFORNIA UNFAIR COMPETITION IN VIOLATION OF
                                             CAL. BUS. & PROF. CODE § 17200 ET SEQ.
                                     (Against each of the Mailer Defendants and Logistics Enablers)
                         232.     Plaintiff repeats each and every allegation contained in the paragraphs above and
                    incorporate by reference each preceding paragraph as though fully set forth herein.
                                                               Mailer Defendants
                         233.     Plaintiff has standing because it has suffered injury in fact and lost money,
                    including diverted sales to the Mailer Defendants, lost revenue, loss of market share,
                    reduced asset value, and increased advertising costs.
                         234.     Each of the Mailer Defendants violated the unlawful prong of UCL because:
                            a. Each of the Mailer Defendants violates Cal. Bus. & Prof. Code § 17500 et seq. as
                                alleged supra.
                            b. PTRC, PTB, PTO, USTCO, USTM, and TRS violate Cal Bus. & Prof. Code §
                                6125 which provides that “[n]o person shall practice law in California unless the
                                person is an active member of the State Bar.”
                         235.     PTRC, PTB, PTO, USTCO, USTM, and TRS violated the unfair prong of UCL
                    because of, and not limited to, the following:
                            a. It is unfair to the competition in the practice of law if PTRC, PTB, PTO, USTCO,
                                USTM, and TRS are able to offer legal services by violating state laws, federal



                                                                 36
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                     36/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 37 of 43


                                regulations and California ethics rules without being punished, while the vast
                                majority of trademark attorneys and legal technology companies, including
                                Plaintiff, abide by the laws, federal regulations and California ethics rules.
                            b. The consumer injury caused by PTRC, PTB, PTO, USTCO, USTM, and TRS
                                violating the state laws, federal regulations and ethics rules is substantial. As these
                                laws, regulations and ethics rules regulate non-lawyers practicing law, they are
                                there to protect the interests of the public at large. When they are violated by
                                PTRC, PTB, PTO, USTCO, USTM, and TRS, consumers become susceptible to
                                the harm of bad legal advice given by non-attorneys whose independent judgment
                                may be insufficient and not bound to the same ethical obligations. The contract
                                for legal services between consumers and PTRC, PTB, PTO, USTCO, USTM,
                                and TRS may be voided by the operation of law. The public interest is greatly
                                harmed.
                            c. Providing legal advice to clients by the means of violating state laws, federal
                                regulations and ethics rules offers no countervailing benefits to consumers or
                                competition.
                            d. Consumers themselves are unable to reasonably avoid the injury because
                                reasonable consumers are not aware of these laws, regulations and ethics rules
                                and are not aware that they are being harmed or will be harmed.
                         236.     Each of the Mailer Defendants also violated the unfair prong of UCL because of,
                    and not limited to, the following:
                            a. It is unfair to the competition in the practice of trademark and patent law for the
                                trademark defendandants to send out their unsolicited offers with the entity
                                names, addresses, language, and format of the offers purposefully constructed, as
                                alleged above, to convey an official government connection and/or perception of
                                incurred debt to deceive consumers into sending money.
                            b. Furthermore, the consumer injury is substantial, because even if the consumer is
                                able to get any services at all in exchange for a fee, those services are unnecessary


                                                                 37
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                         37/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 38 of 43


                                for the purpose being advertised, protection of intellectual property, and not nearly
                                commensurate with the amount of fee being paid.
                            c. Consumers themselves are unable reasonably avoid the injury because reasonable
                                consumers are not aware of the trademark and patent law requirements, laws,
                                regulations and are not aware that they are being harmed or will be harmed.
                         237.     The Mailer Defendants prevented competition from Plaintiffs by unfairly gaining
                    potential clients through illegal solicitation and misleading advertisements. But-for their
                    unlawful and unfair competition, many of these potential clients would have otherwise gone
                    to Plaintiff.
                         238.     The Mailer Defendants’ conduct of unlawful and unfair competition proximately
                    caused Plaintiff injury. The Mailer Defendants advertise directly to trademark owners and
                    applicants. Thus, the Mailer Defendants directly compete (unfairly) with Plaintiff. If the
                    Mailer Defendants did not engage in the alleged unlawful solicitations and PTRC, PTB,
                    PTO, USTCO, USTM, and TRS in the unauthorized practice of law, they would not have
                    unfairly competed with Plaintiffs. Therefore, the Mailer Defendants conduct of unfair
                    competition took away potential sales belonging to Plaintiff and proximately caused injury
                    to Plaintiff, the intellectual property law market, and consumers.
                         239.     As a result of the Mailer Defendants’ wrongful acts, Plaintiff has suffered and
                    will continue to suffer loss of revenue, loss of profits, loss of market share, reduced asset
                    value, diverted sales to the Mailer Defendants, increased advertising costs and loss of
                    valuable business opportunities, all belonging to or vesting to Plaintiff but taken away by the
                    Mailer Defendants as a result of their wrongful acts.
                         240.     Plaintiff seeks an order of this Court under California Business & Professions
                    Code § 17200 that preliminarily and permanently enjoins the Mailer Defendants from
                    continuing to engage in the unlawful and unfair acts or practices set forth herein.
                                                   Logistics Enablers - Aiding and Abetting
                         241.     The Logistics Enablers provide ITP, WTP, ITR, GLOTRADE, WTMR, PTRC,
                    PTO, PTB, TRS, and USTCO with domestic addresses in the United States which enables


                                                                 38
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                       38/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 39 of 43


                    them to further their false advertising and unfair competition scheme against California and
                    other United States consumers.
                         242.     Upon information and belief, the Logistics Enablers have each received
                    complaints about the unlawful actions of ITP, WTP, ITR, GLOTRADE, WTMR, PTRC,
                    PTO, PTB, TRS, and USTCO but continue to actively provide each with a mailbox address
                    and forward money received at that address to a different address.
                         243.     The Logistics Enablers’ actions provide substantial assistance to ITP, WTP, ITR,
                    GLOTRADE, WTMR, PTRC, PTO, PTB, TRS, and USTCO and amounts to a substantial
                    factor in causing harm to RAPC and its clients.
                         244.     Upon information and belief, without the domestic addresses provided by the
                    Logistics Enablers to ITP, WTP, ITR, GLOTRADE, WTMR, PTRC, PTO, PTB, TRS, and
                    USTCO, which they use to hide their foreign origins from recipients of the unsolicited offers
                    and to appear associated with the U.S. Government, ITP, WTP, ITR, GLOTRADE, WTMR,
                    PTRC, PTO, PTB, TRS, and USTCO would receive substantially less money from
                    unsuspecting consumers ensnared by the scheme.
                         245.     As a result of the Logistics Enablers’ wrongful acts, Plaintiff has suffered and
                    will continue to suffer loss of revenue, loss of profits, loss of market share, reduced asset
                    value, diverted sales to the ITP, WTP, ITR, GLOTRADE, WTMR, PTRC, PTO, PTB, TRS,
                    and USTCO, increased advertising costs and loss of valuable business opportunities, all
                    belonging to or vesting to Plaintiff but taken away by ITP, WTP, ITR, GLOTRADE,
                    WTMR, PTRC, PTO, PTB, TRS, and USTCO as a result of the Logistics Enablers’
                    substantial assistance.
                         246.     Plaintiff seeks an order of this Court that preliminarily and permanently enjoins
                    the Logistics Enablers from continuing to engage in the unlawful and unfair acts or practices
                    set forth herein.
                                                FOURTH CLAIM FOR RELIEF
                                        INTENTIONAL INTERFERENCE WITH PROSPECTIVE
                                                  ECONOMIC ADVANTAGE
                                     (Against each of the Mailer Defendants and Logistics Enablers)


                                                                 39
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                     39/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 40 of 43


                         247.     Plaintiff repeats each and every allegation contained in the paragraphs above and
                    incorporate by reference each preceding paragraph as though fully set forth herein.
                                                               Mailer Defendants
                         248.     Plaintiff has standing because it has suffered injury in fact and lost money,
                    including diverted sales to the Mailer Defendants, lost revenue, loss of market share,
                    reduced asset value, and increased advertising costs.
                         249.     Plaintiff has an economic and contractual relationship with all of its clients,
                    which also is likely to continue to provide continued future economic benefit to RAPC as
                    the clients seek repeat and additional services.
                         250.     RAPC is listed as the filing correspondent for its clients in the USPTO records of
                    the clients’ patents and trademark registrations.
                         251.     Upon information and belief, the Mailer Defendants intentionally mine the
                    USPTO data to obtain information about the trademark owners and applicants before
                    sending unsolicited offers to the unsuspecting recipients, which include RAPC and its
                    clients.
                         252.     The Mailer Defendants are aware, from the USPTO public data, that RAPC
                    represents its clients in trademark and patent matters and knew or reasonably should have
                    known that there is an attorney-client relationship between RAPC and its clients to whom
                    the Mailer Defendants sent solicitations for trademark and patent services.
                         253.     By directing the unsolicited offers to RAPC’s clients, the Mailer Defendants
                    have harmed the relationship between RAPC and its clients who receive unsolicited offers.
                         254.     As a result of the Mailer Defendants’ wrongful acts, Plaintiff has suffered and
                    will continue to suffer loss of revenue, loss of profits, loss of market share, reduced asset
                    value, diverted sales to the Mailer Defendants, increased advertising costs and loss of
                    valuable business opportunities, all belonging to or vesting to Plaintiff but taken away by the
                    Mailer Defendants as a result of their wrongful acts.
                         255.     Plaintiff seeks an order of this Court that preliminarily and permanently enjoins
                    the Mailer Defendants from continuing to engage in the unlawful and unfair acts or practices


                                                                 40
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                      40/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 41 of 43


                    set forth herein.
                                                   Logistics Enablers - Aiding and Abetting
                         256.     The Logistics Enablers provide ITP, WTP, ITR, GLOTRADE, WTMR, PTRC,
                    PTO, PTB, TRS, and USTCO with domestic addresses in the United States which enables
                    them to further their false advertising and unfair competition scheme against California and
                    other United States consumers.
                         257.     Upon information and belief, the Logistics Enablers have each received
                    complaints about the unlawful actions of ITP, WTP, ITR, GLOTRADE, WTMR, PTRC,
                    PTO, PTB, TRS, and USTCO but continue to actively provide each with a mailbox address
                    and forward money received at that address to a different address.
                         258.     The Logistics Enablers’ actions provide substantial assistance to ITP, WTP, ITR,
                    GLOTRADE, WTMR, PTRC, PTO, PTB, TRS, and USTCO and amounts to a substantial
                    factor in causing harm to RAPC and its clients.
                         259.     Upon information and belief, without the domestic addresses provided by the
                    Logistics Enablers to ITP, WTP, ITR, GLOTRADE, WTMR, PTRC, PTO, PTB, TRS, and
                    USTCO, which they use to hide their foreign origins from recipients of the unsolicited offers
                    and to appear associated with the U.S. Government, ITP, WTP, ITR, GLOTRADE, WTMR,
                    PTRC, PTO, PTB, TRS, and USTCO would receive substantially less money from
                    unsuspecting consumers ensnared by the scheme.
                         260.     As a result of the Logistics Enablers’ wrongful acts, Plaintiff has suffered and
                    will continue to suffer loss of revenue, loss of profits, loss of market share, reduced asset
                    value, diverted sales to the ITP, WTP, ITR, GLOTRADE, WTMR, PTRC, PTO, PTB, TRS,
                    and USTCO, increased advertising costs and loss of valuable business opportunities, all
                    belonging to or vesting to Plaintiff but taken away by ITP, WTP, ITR, GLOTRADE,
                    WTMR, PTRC, PTO, PTB, TRS, and USTCO as a result of the Logistics Enablers’
                    substantial assistance.
                         261.     Plaintiff seeks an order of this Court that preliminarily and permanently enjoins
                    the Logistics Enablers from continuing to engage in the unlawful and unfair acts or practices


                                                                 41
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                     41/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 42 of 43


                    set forth herein.
                                                          REQUEST FOR RELIEF
                    WHEREFORE, Plaintiff requests that this Court:
                         262.     Enter judgment against Defendants;
                         263.     Award RAPC all available damages against Defendants in an amount to be
                    proven at trial;
                         264.     Declare this case as an exceptional case under 15 U.S.C. § 1117(a);
                         265.     Award Plaintiff its costs and expenses of this action against Defendants,
                    including its reasonable attorneys’ fees necessarily incurred in bringing and pressing this
                    case, as provided in 15 U.S.C. § 1117(a);
                         266.     Award Plaintiff compensatory and punitive damages if available;
                         267.     Award Plaintiff pre- and post-judgment interest at the applicable rates on all
                    amounts awarded;
                         268.     Grant permanent injunctive relief to prevent the recurrence of the violations for
                    which redress is sought in this complaint against Defendants and all related entities,
                    including, affiliates, branches, divisions, subsidiaries, successors, predecessors, parents,
                    wholly owned and partially owned entities, and any entity acting or purporting to act on
                    behalf of each of the foregoing, including directors, officers, members, managers, agents,
                    employees, partners, representatives, from promoting, soliciting, offering for sale, and
                    selling any intellectual property related services.
                         269.     Order any other such relief as the Court deems appropriate.


                            Respectfully submitted this 25th day of March 2019.


                                                                  LegalForce RAPC Worldwide P.C.


                                                                  By /s/ Raj V. Abhyanker
                                                                  Raj V. Abhyanker
                                                                  California State Bar No. 233284
                                                                  Attorney for Plaintiff:
                                                                  LegalForce RAPC Worldwide, P.C.
                                                                 42
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                     42/43
3/25/2019                                    Complaint - Fraudulent
                         Case 5:19-cv-01538 Document      1 Filed   Mailers - Google Docs
                                                                      03/25/19        Page 43 of 43


                                                           JURY TRIAL DEMAND
                            Plaintiffs hereby request a bench trial for the declaratory judgment and injunction
                    causes of action, and a jury trial for all other causes of action alleged in this Complaint.


                            Respectfully submitted this 25th day of March 2019.


                                                                  LegalForce RAPC Worldwide P.C.


                                                                  By /s/ Raj V. Abhyanker

                                                                  Raj V. Abhyanker
                                                                  California State Bar No. 233284
                                                                  Plaintiff & Attorney for Plaintiff:
                                                                  LegalForce RAPC Worldwide, P.C.




                                                                 43
                                                           COMPLAINT 19-1538

https://docs.google.com/document/d/1t7LRi_0c8o0uLSASjTpfEGEKXwB5-sZuvcd8QhbAhXo/edit?ts=5c990279#                  43/43
